Citation Nr: 0835177	
Decision Date: 10/14/08    Archive Date: 10/24/08

DOCKET NO.  04-11 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 0 
percent for service connected right knee patellofemoral 
syndrome prior to May 31, 2007.

2.  Entitlement to an initial evaluation in excess of 0 
percent for service connected left knee patellofemoral 
syndrome prior to May 31, 2007.

3.  Entitlement to an initial evaluation in excess of 10 
percent for service connected right knee patellofemoral 
syndrome from May 31, 2007.

4.  Entitlement to an initial evaluation in excess of 10 
percent for service connected left knee patellofemoral 
syndrome from May 31, 2007.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1998 to 
November 2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Denver, Colorado.

In the November 2002 rating decision, in pertinent part, the 
RO established service connection for right knee and left 
knee patellofemoral syndrome; assigned an initial 0 percent 
evaluation for that disability; and effectuated the award as 
of November 3, 2002.  In September 2006, the Board remanded 
the case to the agency of original jurisdiction (AOJ) for 
additional development.  Subsequently, the RO, in a November 
2007 rating decision, granted a 10 percent evaluation each 
for right knee and left knee patellofemoral syndrome from May 
31, 2007.  The case now returns to the Board for appellate 
review.


FINDINGS OF FACT

1.  The competent medical evidence of record shows that the 
veteran's service-connected right knee patellofemoral 
syndrome is not manifested by impairment of the tibia and 
fibula; ankylosis; moderate impairment manifested by 
recurrent subluxation or lateral instability; arthritis; or 
dislocated semilunar cartilage with frequent episodes of 
"locking," pain and effusion into the joint.  Additionally, 
the veteran's right knee disability did not require removal 
of symptomatic semilunar cartilage and was not productive of 
limitation of right leg flexion or extension to a compensable 
degree prior to May 31, 2007.

2.  The competent medical evidence of record shows that the 
veteran's service-connected left knee patellofemoral syndrome 
is not manifested by impairment of the tibia and fibula; 
ankylosis; moderate impairment manifested by recurrent 
subluxation or lateral instability; arthritis; or dislocated 
semilunar cartilage with frequent episodes of "locking," 
pain and effusion into the joint.  Additionally, the 
veteran's left knee disability did not require removal of 
symptomatic semilunar cartilage and was not productive of 
limitation of right leg flexion or extension to a compensable 
degree prior to May 31, 2007.

3.  The competent medical evidence of record shows that the 
veteran's service-connected right knee patellofemoral 
syndrome is not manifested by impairment of the tibia and 
fibula; ankylosis; moderate impairment manifested by 
recurrent subluxation or lateral instability; arthritis; or 
dislocated semilunar cartilage with frequent episodes of 
"locking," pain and effusion into the joint.  Additionally, 
the veteran's right knee patellofemoral syndrome did not 
require removal of symptomatic semilunar cartilage and was 
not productive of limitation of left leg flexion to 45 
degrees or less or any limitation of leg extension from May 
31, 2007.

4.  The competent medical evidence of record shows that the 
veteran's service-connected left knee patellofemoral syndrome 
is not manifested by impairment of the tibia and fibula; 
ankylosis; moderate impairment manifested by recurrent 
subluxation or lateral instability; arthritis; or dislocated 
semilunar cartilage with frequent episodes of "locking," 
pain and effusion into the joint.  Additionally, the 
veteran's left knee patellofemoral syndrome did not require 
removal of symptomatic semilunar cartilage and was not 
productive of limitation of left leg flexion to 45 degrees or 
less or any limitation of leg extension from May 31, 2007.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation higher than 0 percent for 
service-connected right knee patellofemoral syndrome have not 
been met or approximated for the period prior to May 31, 
2007.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.71a, Diagnostic 
Code 5099-5019 (2007).

2.  The criteria for an evaluation higher than 0 percent for 
service-connected left knee patellofemoral syndrome have not 
been met or approximated for the period prior to May 31, 
2007.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.71a, Diagnostic 
Code 5099-5019 (2007).

3.  The criteria for an evaluation higher than 10 percent for 
service-connected right knee patellofemoral syndrome have not 
been met or approximated for the period from May 31, 2007 
onward.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.71a, 
Diagnostic Code 5019-5257 (2007).

4.  The criteria for an evaluation higher than 10 percent for 
service-connected left knee patellofemoral syndrome have not 
been met or approximated for the period from May 31, 2007 
onward.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.71a, 
Diagnostic Code 5019-5257 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of (1) the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
and (3) which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2007); see also 73 Fed. Reg. 23,353-6 (April 
30, 2008) (codified at 38 C.F.R. § 3.159 (May 30, 2008)).  
See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  
After careful review of the claims file, the Board finds that 
letters dated in August 2004 and November 2006 fully 
satisfied the duty to notify provisions.  38 U.S.C.A. 
§5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  In this regard, these letters 
advised the veteran what information and evidence was needed 
to substantiate the veteran's service connection claims.  The 
letters also requested that the veteran provide enough 
information for the RO to request records from any sources of 
information and evidence identified by the veteran, as well 
as what information and evidence would be obtained by VA, 
namely, records like medical records, employment records, and 
records from other Federal agencies.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  The November 2006 letter provided this notice to 
the veteran.  

The Board observes that VCAA notice in accordance with 38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159 (2007) and 
Dingess was sent after the initial adjudication of the 
veteran's claim.  Nevertheless, the Board finds this error 
nonprejudicial to the veteran.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  In this regard, the notice provided in 
the November 2006 letter fully complied with the requirements 
of 38 U.S.C.A. § 5103(a) (2007), 38 C.F.R. § 3.159(b) (2007), 
and Dingess, supra, and after the notice was provided the 
case was readjudicated and a November 2007 supplemental 
statement of the case (SSOC) was provided to the veteran.  
See Pelegrini II, supra; Mayfield v. Nicholson, 20 Vet. App. 
537 (2006) (a (supplemental) statement of the case that 
complies with all applicable due process and notification 
requirements constitutes a readjudication decision).

The Board notes that in the November 2007 SSOC, the RO 
considered Social Security Administration (SSA) records which 
did not pertain to this veteran.  However, the Board finds no 
prejudice to the veteran.  The RO granted the veteran's 
request for an increased initial rating in the November 2007 
rating decision, after the receipt of the misfiled records.  
Also, the misfiled documents did not contain any mention of 
right and left knee patellofemoral syndrome shown in the 
veteran's medical records and the misfiled documents showed 
nothing which might have been relevant to the veteran's 
claims.  Therefore, the Board concludes that the misfiled 
documents had no material effect on the veteran's claims.

The veteran is challenging the initial evaluation assigned 
following the grant of service connection.  The Court held 
that in cases where service connection has been granted and 
an initial disability rating and effective date have been 
assigned, the typical service connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  
Once the veteran disagrees with an initial determination, 
other provisions apply to the remainder of the adjudication 
process, particularly those pertaining to the duty to assist 
and issuances of rating decisions and statements of the case.  
See 38 U.S.C.A. 
§§ 5103A, 5104(a), 7105(d) (West 2002); 38 C.F.R. §§ 
3.103(b)(1), 3.159(c), 19.29 (2007); Dingess, 19 Vet. App. at 
490-91; see also Dunlap v. Nicholson, 21 Vet. App. 112, 119 
(2007).  

The Board acknowledges that a recent Court decision held that 
there are specific requirements for VCAA notices in increased 
rating claims.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  However, the Board determines that these 
requirements do not apply to initial rating claims, such as 
the one now before the Board.  Initially, the Board notes 
that Vazquez-Flores was an appeal of an increased rating 
claim, not an initial rating claim.  More importantly, the 
Court's decision distinguishes the notice requirements 
therein defined from the notice required for initial rating 
claims.  Specifically, the Court, after outlining the notice 
requirements for increased rating claims, states that the 
notice in an increased rating claim must also provide 
examples of the medical and lay evidence that are relevant to 
establishing entitlement to increased compensation, "[a]s 
with proper notice for an initial disability rating."  Id. 
at 43.  Thus, the Board concludes that the Court intended the 
requirements outlined in its decision to apply only to 
increased rating claims, and therefore, these requirements 
are not applicable to the instant claims.  Based on the above 
analysis, the notice requirements for an initial rating claim 
have been met.
There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issues on appeal.  The veteran's service treatment records 
have been obtained and associated with the claims file, as 
have VA treatment records.  Additionally, in August 2004 and 
May 2007, the veteran was provided VA examinations in 
connection with his claim, the reports of which are also of 
record.  

Analysis

The veteran contends that his service connected bilateral 
patellofemoral syndrome warrants a higher evaluation rating.  
The veteran was rated at 0 percent, effective date November 
3, 2002 for both his right and left knee.  During the 
pendency of this appeal the RO increased the evaluation 
rating to 10 percent bilaterally, effective date May 31, 
2007.  The veteran maintains that he is entitled to an 
increased rating.

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  As 
such, the Board has considered all evidence of record in 
evaluating the veteran's knee disabilities.  Also, in 
Fenderson, the Court discussed the concept of the "staging" 
of ratings, finding that in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Fenderson at 126-28.  As such, in 
accordance with Fenderson, the Board has considered the 
propriety of assigning initial staged ratings for the 
veteran's service- connected knee disabilities.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  38 C.F.R. Part 4 (2007).  The percentage ratings 
contained in the Rating Schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred or 
aggravated during military service and their residual 
conditions in civil occupations.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1 (2007).
In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2007).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of any disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and disability 
ratings are then combined in accordance with 38 C.F.R. § 
4.25.  Pyramiding, the evaluation of the same disability, or 
the same manifestation of a disability, under different 
diagnostic codes, is to be avoided when rating a veteran's 
service-connected disabilities.  38 C.F.R. § 4.14.  It is 
possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes, however the critical element 
in permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).

In rating musculoskeletal disabilities with regard to 
limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 
4.40 and 4.45 are for consideration.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995).  

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.  The 
intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59 (2007).

Knee disabilities are rated under Diagnostic Codes (DC) 5256 
through 5263.  When determining the proper rating for a knee 
disability it is necessary to consider each applicable 
Diagnostic Code.  Upon initial service connection, effective 
date November 3, 2002, the veteran was rated at 0 percent 
under DC 5019, which provides that this condition is to be 
rated on limitation of motion of the affected parts as 
degenerative arthritis under Diagnostic Code 5003.  In the 
November 2007 rating decision the veteran had his rating 
increased to 10 percent under DC 5257, effective from May 31, 
2007.  38 C.F.R. § 4.71a, Diagnostic Codes 5256 through 5263, 
5003 (2007).

Diagnostic Code 5019, bursitis, as stated above, is to be 
rated under Diagnostic Code 5003.  Under Diagnostic Code 
5003, degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.

Diagnostic Code 5257 provides for a 10 percent evaluation 
where there is slight recurrent subluxation or lateral 
instability.  A 20 percent evaluation is assigned where there 
is moderate recurrent subluxation or lateral instability, and 
a 30 percent evaluation where there is severe recurrent 
subluxation or lateral instability.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2007).

Diagnostic Code 5260 provides for a zero percent evaluation 
where flexion of the leg is only limited to 60 degrees.  For 
a 10 percent evaluation, flexion must be limited to 45 
degrees.  A 20 percent evaluation is warranted where flexion 
is limited to 30 degrees.  A 30 percent evaluation may be 
assigned where flexion is limited to 15 degrees.  38 C.F.R. § 
4.71a, Diagnostic Code 5260.  

Diagnostic Code 5261 provides for a zero percent evaluation 
where extension of the leg is limited to five degrees. A 10 
percent evaluation requires extension limited to 10 degrees.  
A 20 percent evaluation is warranted where extension is 
limited to 15 degrees.  A 30 percent evaluation may be 
assigned where the evidence shows extension limited to 20 
degrees.  For a 40 percent evaluation, extension must be 
limited to 30 degrees.  And finally, where extension is 
limited to 45 degrees, a 50 percent evaluation may be 
assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Additionally, the Board must consider whether the veteran is 
entitled to separate ratings under Diagnostic Code 5260 
(limitation of flexion of the leg) and Diagnostic Code 5261 
(limitation of extension of the leg).  VAOPGCPREC 9-04 
(September 17, 2004), published at 69 Fed. Reg. 59,990 
(2004).  Specifically, where a veteran has both a limitation 
of flexion and a limitation of extension of the same leg, the 
limitations must be rated separately to adequately compensate 
for functional loss associated with injury to the leg.  Id.  
However, as the evidence fails to demonstrate compensable 
limitation of flexion and extension, the Board finds that 
VAOPGCPREC 9-04 is inapplicable in the instant case.

As will be explained below, there is no medical evidence of 
malunion or nonunion of the tibia and fibula, semilunar, 
dislocated cartilage with frequent episodes of "locking," 
pain and effusion into the joint, or ankylosis associated 
with the service-connected left knee disability that would 
support a higher evaluation under the criteria set forth in 
Diagnostic Codes 5256, 5258, or 5262.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5256, 5258, 5262 (2007).  In addition, there 
has not been any removal of semilunar cartilage and no 
evidence of genu recurvatum, therefore Diagnostic Codes 5259 
and 5263 are not applicable.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5259, 5263 (2007). 

I.  Prior to May 31, 2007

Prior to May 31, 2007, the veteran is rated at 0 percent 
under DC 5099-5019.  Hyphenated diagnostic codes are used 
when a rating under one diagnostic code requires use of an 
additional diagnostic code to identify the basis for the 
evaluation assigned; the additional code is shown after the 
hyphen.  38 C.F.R. § 4.27 (2007). 

The veteran was afforded multiple examinations from 2002 to 
2007 that were relevant to his claim for compensation due to 
right and left knee patellofemoral syndrome.

The Board notes that a July 2002 examination at QTC medical, 
Camp Lejeune in North Carolina before separation from active 
duty revealed that the veteran's range of motion for both his 
right and left knee was normal at 0 to 140 degrees.  In 
addition the examination showed no ankylosis, no recurrent 
subluxation, locking or joint effusion.  Drawer's and 
McMurray's tests were evaluated as normal.  The veteran 
stated that his right knee exhibited greater pain, 
instability and fatigability than the left knee, but not to 
the extent that flexion and extension were limited.

The June 2003 VA treatment record states that the veteran 
exhibited full range of motion of the knee with no findings 
of instability.  X-rays taken at that time show no osseous or 
soft tissue abnormality , slight lateral opposition of the 
patella bilaterally.  The examiner's impression was noted as 
"most likely this is a patellar subluxation problem."

The veteran was afforded a compensation and pension (C&P) 
examination in relation to his claim in September 2004.  This 
examination noted that the veteran had some limitation of 
motion of the knees.  The C&P examination, however, was found 
to be inadequate because the veteran's claims folder was not 
available for review at the time of the examination.  The 
Board remanded the case to provide the veteran with an 
adequate C&P examination.

The veteran had an MRI done in March of 2005 which revealed 
an impression of probable synovial cyst, but no evidence of 
ligamental injury.  

Nevertheless, there are no objective medical findings of 
arthritis or that any pain on use or during flare-ups, 
abnormal movement, fatigability, incoordination, or any other 
such factors resulted in the veteran's knees being limited in 
flexion or extension to the extent required for an increased 
rating based on limitation of motion.  DeLuca v. Brown, 8 
Vet. App. 202 (1995) (holding that functional loss, supported 
by adequate pathology and evidenced by visible behavior of 
the veteran undertaking the motion, is recognized as 
resulting in disability); 38 C.F.R. §§ 4.10, 4.40, 4.45 
(2006).  Thus, such factors have already been contemplated in 
the 0 percent assigned disability evaluation for the 
veteran's knee disabilities prior to May 31, 2007.

II.  From May 31, 2007

Following the September 2006 Board remand and during the 
pendency of the appeal, the RO reevaluated the veteran's 
claim and in the November 2007 rating decision increased the 
veteran's disability rating to 10 percent based on the 
Diagnostic Code 5019-5257.  A 10 percent rating under 
Diagnostic Code 5257 is provided where there is slight 
recurrent subluxation or lateral instability.  The veteran 
contends that a higher rating is deserved.  

After reviewing the veteran's claim file, the examiner, in 
the May 2007 C&P examination noted bilateral range of motion 
of 0 to 135 with some pain on repetition, but no weakness, 
fatigability, instability or additional functional 
limitation.  The veteran demonstrated mild effusion of the 
right knee and bilateral joint line tenderness in medial and 
lateral sides.  Lachman's, Drawer's, and McMurray's tests 
were all negative.  There was no arthritis.  The veteran was 
found to have mild lateral subluxation, resulting in the 10 
percent evaluation under Diagnostic Code 5257.  38 C.F.R. § 
4.71a, 5257 (2007).

The Board notes, however, there are no objective medical 
findings that any pain on use or during flare-ups, abnormal 
movement, fatigability, incoordination, or any other such 
factors resulted in the veteran's knees being limited in 
flexion or extension to the extent required for an increased 
rating based on limitation of motion.  DeLuca v. Brown, 8 
Vet. App. 202 (1995) (holding that functional loss, supported 
by adequate pathology and evidenced by visible behavior of 
the veteran undertaking the motion, is recognized as 
resulting in disability); 38 C.F.R. §§ 4.10, 4.40, 4.45 
(2006).  Thus, such factors have already been contemplated in 
the currently assigned disability evaluation for the 
veteran's knee disabilities.

Consideration has been given to the potential application of 
the various provisions of 38 C.F.R. Parts 3 and 4, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
However, the Board finds no basis upon which to assign a 
higher evaluation for the veteran's service-connected knee 
disabilities as a review of the record, to include the 
medical evidence, fails to reveal any additional functional 
impairment associated with such disability to warrant 
consideration of alternate rating codes.

The evidence does not show that symptomatology associated 
with the veteran's knee disabilities more nearly approximates 
the schedular criteria associated with a higher or separate 
rating at any time during the appeal period.  Therefore, a 
staged rating is in order and the currently assigned 0 
percent rating prior to May 31, 2007 and 10 percent from May 
31, 2007 is appropriate.

Furthermore, the Board notes that there is no evidence of 
record that the veteran's knee disabilities warrant a higher 
rating based on an extraschedular basis.  38 C.F.R. § 
3.321(b) (2007).  Any limits on the veteran's employability 
due to his knee disabilities have been contemplated in the 
current rating.  The evidence also does not reflect that the 
veteran's knee disabilities have necessitated any frequent 
periods of hospitalization or caused marked interference with 
employment.  Thus, the record does not show an exceptional or 
unusual disability picture not contemplated by the regular 
schedular standards that would warrant the assignment of an 
extraschedular rating.  Since application of the regular 
schedular standards is not rendered impracticable in this 
case, the Board is not required to refer this matter to the 
RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) (2007) for consideration of the assignment of an 
extraschedular evaluation.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board acknowledges the veteran's statements that his 
service-connected knee disabilities are worse than the 
assigned rating.  However, the Board places significantly 
more weight on the objective clinical findings reported on 
examination than the veteran's own subjective statements in 
support of his claim.  See Smith v. Derwinski, 1 Vet. App. 
235, 237 (1991) (determining the credibility of evidence is a 
function for the Board).  Furthermore, the opinions and 
observations of the veteran alone cannot meet the burden 
imposed by the rating criteria under 38 C.F.R. § 4.71a with 
respect to determining the severity of his service-connected 
knee disabilities.  See Moray v. Brown, 2 Vet. App. 211, 214 
(1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); 38 C.F.R. § 3.159(a)(1) and (2) (2007).  As a 
preponderance of the evidence is against the assignment of a 
disability rating in excess of 0 percent prior to May 31, 
2007 and 10 percent from May 31, 2007, the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).


ORDER

Entitlement to an initial evaluation higher than 0 percent 
for service-connected right knee patellofemoral syndrome 
prior to May 31, 2007 is denied.

Entitlement to an initial evaluation higher than 0 percent 
for service-connected left 


knee patellofemoral syndrome prior to May 31, 2007 is denied.

Entitlement to an initial evaluation higher than 10 percent 
for service-connected right knee patellofemoral syndrome 
after May 31, 2007 is denied.

Entitlement to an initial evaluation higher than 10 percent 
for service-connected left knee patellofemoral syndrome after 
May 31, 2007 is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


